DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/21 has been entered.

Response to Amendment
Claims 87 and 89-105 are pending in the application.  Claims 1-86, 88, and 106 have been canceled.  Claims 87, 97, 103, and 104 have been amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/14/21 and 9/15/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 97 is objected to because of the following informalities:  in line 11, “producs” should read --produces--.  Appropriate correction is required.
Claim 105 is objected to because of the following informalities:  in line 1, “where” should read --wherein--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 87, 89, and 97-103 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goff et al. (US 2007/0060888 A1) (“Goff”).
Regarding claim 87, Goff discloses (Figure 1) a system for removing an occlusive clot (C) from a blood vessel, the system comprising: a catheter (12) comprising a proximal end (16) and a distal end (14); and an apparatus configured to rhythmically deliver a pressure gradient at the distal end of the catheter, the apparatus comprising a vacuum pump (paragraph 0032) and a pulse generator (paragraph 0032), wherein in a first state of the apparatus, the vacuum pump is capable of applying a steady state vacuum level at the proximal end of the catheter, and wherein in a second state of the apparatus a vacuum level applied by the vacuum pump is capable of being maintained and the pulse generator produces a pressure differential waveform comprising a 
	Regarding claim 89, Goff discloses (Figure 1) that the pulse generator is separate from the vacuum pump (paragraph 0032).
	Regarding claim 97, Goff discloses (Figure 1) a system for removing an occlusive clot (C) from a blood vessel, comprising: a catheter (12) for applying a vacuum to the occlusive clot; and an apparatus for generating an additional energy to be applied to the occlusive clot, the apparatus comprising a vacuum pump (paragraph 0032) and a pulse generator (paragraph 0032), wherein the apparatus is capable of applying a variable pressure to pulse the occlusive clot at a distal tip of the catheter, in a first state, the vacuum pump capable of applying a steady state vacuum level through the distal tip, and in a second state the steady state vacuum level applied by the vacuum pump is maintained and the pulse generator produces a pressure differential waveform comprising a sequence of positive and negative pressure pulses at the catheter distal tip (paragraphs 0016, 0033, 0035).
Regarding claim 98, the variable pressure applied by the apparatus is capable of producing a variable pressure differential between the catheter and a blood pressure around the occlusive clot (paragraphs 0017, 0033, 0034).
Regarding claim 99, Goff discloses that the variable pressure is capable of providing additional energy to the occlusive clot to overcome the extrusion energy required to deform and aspirate the occlusive clot (paragraphs 0017, 0033, 0034).
Regarding claim 100, Goff discloses that applying a variable pressure differential to the occlusive clot is capable of changing a friction between the occlusive clot and the 
Regarding claim 101, Goff discloses that applying a variable pressure differential to the occlusive clot is capable of increasing a porosity of the occlusive clot reducing a deformation force required to aspirate the occlusive clot (paragraphs 0017, 0033, 0034).
Regarding claims 102 and 103, Goff discloses that the pressure in the distal tip is capable of always being less than or greater than a surrounding blood pressure (paragraph 0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Goff et al. (US 2007/0060888 A1) (“Goff”) in view of Massenzo et al. (WO 2014/151209 A1).
Regarding claim 90, Goff discloses that pressure pulses are capable of being applied through the aspiration lumen or through a separate lumen provided in the catheter (paragraph 0018).  However, Goff fails to disclose that the pulse generator is located between the vacuum pump and the proximal end of the catheter.
In the same field of endeavor, Massenzo teaches (Figures 2A-8C) various systems for removing an occlusive clot from a blood vessel comprising a catheter (206) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse generator to be located between the vacuum pump and the proximal end of the catheter, as taught by Massenzo.  This modification would provide a fluid communication between the vacuum pump, the aspiration lumen of the catheter, and the pulse generator to produce the dynamic pressure profile at the distal end of the catheter within the aspiration lumen (Massenzo, page 7, lines 13-20).

Claims 91 and 93-95 are rejected under 35 U.S.C. 103 as being unpatentable over Goff et al. (US 2007/0060888 A1) (“Goff”) in view of Ofek et al. (US 2017/0354777 A1) (“Ofek”) and Steen et al. (US 2005/0054971 A1) (“Steen”).
Regarding claims 91 and 93-95, Goff discloses the invention substantially as claimed.  However, Goff fails to disclose a flexible tubing between the vacuum pump and the proximal end of the catheter.  Goff also fails to disclose that the pulse generator 
In the same field of endeavor, Ofek teaches (Figure 5) a system for removing an occlusive clot, comprising a catheter (10), a vacuum pump (160), and a pulse generator (134, 138, 140).  Ofek teaches (Figure 5) a flexible tubing (194; paragraph 0032) between the vacuum pump (160) and the proximal end of the catheter (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Goff to include a flexible tubing between the vacuum pump and the proximal end of the catheter, as taught by Ofek.  This modification would provide a suitable mode for fluid transfer between the vacuum pump, the pulse generator, and the catheter (Ofek, paragraph 0032).
Steen teaches (Figures 3A and 5) an analogous system for removing tissue that comprises an apparatus for generating pulsatile irrigation/vacuum force to pulse the pressure gradient at the distal end of the device (paragraph 0060). Steen teaches that the pulse generator comprises a rotatable cam (500), wherein the cam comprises an outer bearing (501/502/503/504) to minimize drag on the tubing, and wherein the outer bearing comprises a sliding outer layer that slides along the tubing (505) to pinch the tubing as the cam rotates. As the cam rotates, the tubing (505) cycles between being pinched (Figure 5A) and unpinched (Figure 5B), generating a pulsatile pressure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse generator taught by Goff in view of Ofek to comprise a rotatable cam with an outer bearing to minimize drag on . 

Claims 91-93, 96, 104, and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Goff et al. (US 2007/0060888 A1) (“Goff”) in view of Ofek et al. (US 2017/0354777 A1) (“Ofek”).
Regarding claims 91 and 92, Goff discloses the invention substantially as claimed.  However, Goff fails to disclose a flexible tubing between the vacuum pump and the proximal end of the catheter, wherein the pulse generator is applied to the flexible tubing, and wherein the steady state vacuum level is provided in the flexible tubing.
In the same field of endeavor, Ofek teaches (Figure 5) a system for removing an occlusive clot, comprising a catheter (10), a vacuum pump (160), and a pulse generator (134, 138, 140).  Ofek teaches (Figure 5) a flexible tubing (194; paragraph 0032) between the vacuum pump (160) and the proximal end of the catheter (10), wherein the pulse generator is applied to the flexible tubing and wherein a steady state vacuum level in a first state is provided in the flexible tubing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Goff to include a flexible tubing between the vacuum pump and the proximal end of the catheter, wherein the pulse generator is applied to the flexible tubing, and wherein the 
Regarding claims 91 and 93, Goff discloses the invention substantially as claimed.  However, Goff fails to disclose a flexible tubing between the vacuum pump and the proximal end of the catheter, wherein the pulse generator comprises a reciprocating plunger or a rotatable cam.  
Ofek teaches (Figure 6) a system for removing an occlusive clot, comprising a catheter (10), a vacuum pump (162), and a pulse generator (200, 202, 206).  Ofek teaches a flexible tubing (paragraph 0032) between the vacuum pump (200, 202, 206) and the proximal end of the catheter (10), wherein the pulse generator comprises a reciprocating plunger (202; paragraph 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Goff to include a flexible tubing between the vacuum pump and the proximal end of the catheter and for the pulse generator to comprises a reciprocating plunger, as taught by Ofek.  This modification would provide mechanical movements to create the desired pressure pulses, which are then forwarded into the lumen of the catheter (Ofek, paragraph 0046).
Regarding claim 96, Goff discloses the invention substantially as claimed.  However, Goff fails to disclose a controller for controlling the apparatus for generating a pulsatile vacuum source, and wherein the controller is adapted to vary a pressure over time in a waveform.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Goff to include a controller for controlling the apparatus for generating a pulsatile vacuum source, and wherein the controller is adapted to vary a pressure over time in a waveform.  This modification would provide a structure that determines the number, frequency, rest periods, etc., of the pressure pulses to be delivered by the patency device to the catheter tube lumen (Ofek, paragraphs 0036) and would ensure sufficient frequency, intensity, and duty cycle as to dislodge the occlusion(s) present in the catheter (Goff, paragraph 0040).
Regarding claims 104 and 105, Goff discloses the invention substantially as claimed.  However, Goff fails to disclose that moving one or more pistons in a fluid chamber in the apparatus generates a pressure waveform with a pressure differential when plotted versus time, where the one or more pistons are driven by a rotating mechanical drive system, a linear drive system, a piezoelectric system, or a pneumatic cylinder.  
Ofek teaches (Figure 6) a system for removing an occlusive clot, wherein moving one or more pistons (202) a fluid chamber (206) generates a pressure waveform (280) with a pressure differential when plotted versus time (Figures 8-10), wherein the one or more pistons are driven by a linear drive system (200; paragraph 0046).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771